Scott, Judge,
delivered the opinion of the court.
The plaintiff Sweeney, as administrator, instituted a proceeding under the thirty-third section of the act concerning landlords and tenants, (R. C. 1855, p. 1016,) against the defendant Mines, to recover the possession of leased premises, on the ground that the rent reserved had not been paid.
The following is a copy of the complaint filed in the proceeding : “ James Sweeney, administrator of the estate of Thomas Maguire, deceased, being duly sworn on his oath, says, that William Mines rents and now occupies a certain two story brick dwelling and premises belonging to the estate of said Thomas Maguire, situated between Morgan street and Franklin avenue, on the west side of Eighteenth street, in *243the Seventh ward, in the city and county of St. Louis, which said building and premises was rented to said Mines on the 26th of March, 185.6, for one month, and from month to month, at the rate of eight dollars per month, and the sum of forty-eight dollars, being for six months’ rent, from March 26, 1856, to September 26, 1856, is now due for said rent, and the same has been demanded and payment has not been made.” On the trial, there was a judgment for the landlord in the land court. The case is now here by writ of error.
The error mostly relied on is that the complaint on which the warrant was sued out is defective inasmuch as it does not appear by it from whom the defendant rented the premises, or who was his landlord, or to whom he owed the debt or rent. We are of opinion that the complaint is sufficient.
We see nothing in the section under which this proceeding was commenced which limits the remedy therein given to leases of a fixed or determinate duration.
The judgment is affirmed.